As filed with the Securities and Exchange Commission on November 19, 2009 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Ramtron International Corporation (Exact name of registrant as specified in its charter) Delaware 84-0962308 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 1850 Ramtron Drive, Colorado Springs, CO 80921 (Address of Principal Executive Offices) (Zip Code) 2005 Incentive Award Plan (Full title of the plan) William W. Staunton III Chief Executive Officer Ramtron International Corporation 1850 Ramtron Drive Colorado Springs, CO 80921 (Name and address of agent for service) (719) 481-7000 (Telephone number, including area code, of agent for service) Copy to: John A. St. Clair, Esq. Jones Day 555 South Flower St., Fiftieth Floor Los Angeles, CA 90071 Tel: (213) 489-3939 Fax: (213) 243-2539 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £Accelerated filer R Non-accelerated filer £ (Do not check if a smaller reporting company)Smaller reporting company £ 1 CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price Per Share(2) Proposed Maximum Aggregate Offering Price(2) Amount of Registration Fee Common Stock, $0.01 par value, including related rights to purchase Series B Participating Preferred Stock 1,603,544(3) $1.81 $2,902,415 $162.00 (1) Represents 1,603,544 shares of our common stock, $0.01 par value (“Common Stock”), of Ramtron International Corporation (the "Company”) issuable pursuant to awards granted under our 2005 Incentive Award Plan (as amended and restated, the “2005 Plan”).Pursuant to Rule 416(a) under the Securities Act of 1933, as amended (the “Securities Act”), this registration statement also covers an indeterminate number of additional shares that may be necessary to adjust the number of shares reserved for issuance pursuant to the 2005 Plan as the result of any future stock split, stock dividend or similar adjustment of the Company’s outstanding Common Stock, and including related rights to purchase Series B Participating Preferred Stock that may be issued pursuant to the Rights Agreement, dated April 19, 2001, between the registrant and Computershare Trust Company, N.A., as rights agent. (2) Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule 457(c) and (h) of the Securities Act, on the basis of $1.81 per share, the average of the high and low prices per share of the Company’s Common Stock reported by the NASDAQ Global Market on November 17, 2009. (3) The 1,603,544 shares of Common Stock being registered on this registration statement are shares that were previously available for issuance under the Company’s 1995 Stock Option Plan (as amended, the “1995 Plan”), which shares had not been issued, or were subject to awards under the 1995 Plan that as of the date of this registration statement had expired, were forfeited or have become unexercisable for any reason, and have been carried forward to and included in the reserve of shares available forissuance pursuant to the 2005 Plan in accordance with the terms of the 2005 Plan (the “Carryover Shares”).An additional 2,203,265 shares of Common Stock are currently subject to outstanding awards under the 1995 Plan and could potentially become available for issuance in the future under the 2005 Plan to the extent such awards expire, are forfeited or become unexercisable for any reason, but such shares are not at this time covered by this Registration Statement.The Carryover Shares were previously registered on registration statements on Form S-8 filed with the Securities and Exchange Commission on September 18, 1996 (File No. 333-12265), March 29, 2000 (File No. 333-33554), May 9, 2001 (File No. 333-60594) and July 30, 2001 (File No. 333-66252) (collectively, the “Prior 1995 Plan Registration Statements”).Concurrently with the filing of this Registration Statement, the Company will file a post-effective amendment to each of the Prior 1995 Plan Registration Statements de-registering the Carryover Shares that are being registered on this Registration Statement. Pursuant to Rule 429 under the Securities Act, the prospectus prepared in accordance with
